Exhibit 3.1 CERTIFICATE OF INCORPORATION OF QUARTET MERGER CORP. Pursuant to Section 102 of the Delaware General Corporation Law I, the undersigned, in order to form a corporation for the purposes hereinafter stated, under and pursuant to the provisions of the General Corporation Law of the State of Delaware (the “GCL”), do hereby certify as follows: FIRST: The name of the corporation is Quartet Merger Corp. (hereinafter sometimes referred to as the “Corporation”). SECOND: The registered office of the Corporation is to be located at 615 S. DuPont Hwy., Kent County, Dover, Delaware.The name of its registered agent at that address is National Corporate Research, Ltd. THIRD: The purpose of the Corporation shall be to engage in any lawful act or activity for which corporations may be organized under the GCL. FOURTH: The total number of shares of all classes of capital stock which the Corporation shall have authority to issue is 23,500,000 of which 12,500,000 shares shall be ClassA common stock of the par value of $.0001 per share (“Class A Common Stock”), 10,000,000 shares shall be Class B common stock of the par value of $.0001 per share (“Class B Common Stock” and, together with the ClassA Common Stock, the “Common Stock”), and 1,000,000 shares shall be preferred stock of the par value of $.0001 per share (“Preferred Stock”). A.Preferred Stock.The Board of Directors is expressly granted authority to issue shares of the Preferred Stock, in one or more series, and to fix for each such series such voting powers, full or limited, and such designations, preferences and relative, participating, optional or other special rights and such qualifications, limitations or restrictions thereof as shall be stated and expressed in the resolution or resolutions adopted by the Board of Directors providing for the issue of such series (a “Preferred Stock Designation”) and as may be permitted by the GCL.The number of authorized shares of Preferred Stock may be increased or decreased (but not below the number of shares thereof then outstanding) by the affirmative vote of the holders of a majority of the voting power of all of the then outstanding shares of the capital stock of the Corporation entitled to vote generally in the election of directors, voting together as a single class, without a separate vote of the holders of the Preferred Stock, or any series thereof, unless a vote of any such holders is required pursuant to any Preferred Stock Designation. B. Common Stock.The powers, preferences and rights, and the qualifications, limitations and restrictions, of the ClassA Common Stock and the Class B Common Stock are as follows: (i) Voting. Except as otherwise required by law or as otherwise provided in any Preferred Stock Designation, the holders of the Class A Common Stock shall exclusively possess all voting power and each share of Class A Common Stock shall have one vote.The holders of Class A Common Stock shall not have cumulative voting rights.The Class B Common Stock shall have no voting rights. (ii) Dividends. Subject to any other provisions of the Certificate of Incorporation, holders of shares of ClassA Common Stock shall be entitled to receive ratably, in proportion to the number of shares held by them, such dividends and other distributions in cash, stock, or property of the Corporation when, as, and if declared thereon by the Board of Directors from time to time out of assets or funds of the Corporation legally available therefor. Dividends consisting of shares of ClassA Common Stock may be paid only to holders of shares of ClassA Common Stock and only proportionally with respect to each outstanding share of ClassA Common Stock. Except as otherwise provided in this Certificate of Incorporation, holders of shares of Class B Common Stock shall not be entitled to receive any dividends or distributions. (iii) Automatic Conversion.Upon the consummation by the Corporation of a merger, capital stock exchange, asset acquisition or other similar business combination with one or more businesses or entities, each outstanding share of Class B Common Stock shall automatically convert into one-tenth (1/10) of a share of Class A Common Stock. If, by reason of the automatic conversion provided for herein, the holder of any shares of Class B Common Stock would be entitled, upon the conversion of such shares of Class B Common Stock, to receive a fractional interest in a share of Class A Common Stock, the Company shall, upon such conversion and at its sole option, either (a) issue a fractional share of Class A Common Stock to the holder, (ii) round up to the nearest whole number of shares of Class A Common Stock to be issued to the holder or (iii) pay the holder in cash the fair value of the fraction of a share the holder would be entitled to receive. 2 (iv) Liquidation, Dissolution, etc. In the event of any liquidation, dissolution or winding up (either voluntary or involuntary) of the Corporation, after payments to creditors and to the holders of any Preferred Stock that may at the time be outstanding, the holders of shares of ClassA Common Stock shall be entitled to receive all assets and funds of the Corporation available for distribution in proportion to the number of shares held by them and the holders of shares of Class B Common Stock shall not be entitled to receive any proceeds from such liquidation, dissolution or winding up (either voluntary or involuntary) of the Corporation. (v) Amendments. Any amendment or modification to or waiver of the Certificate of Incorporation that would alter or change the powers, preferences or special rights of the holders of shares of ClassA Common Stock or the Class B Common Stock so as to affect them adversely must be approved by a majority of the votes entitled to be cast by the holders of shares of the class affected by the amendment, voting as a separate class. Any amendment to the Certificate of Incorporation to increase or decrease the authorized shares of ClassA Common Stock or Class B Common Stock must be approved by a majority of the votes entitled to be cast by the holders of shares of the class affected by the amendment, voting as a separate class. (vi) No Preemptive Rights. No holder of shares of ClassA Common Stock or Class B Common Stock shall be entitled to preemptive rights. FIFTH:The name and mailing address of the sole incorporator of the Corporation are as follows: Name Address Jeffrey M. Gallant Graubard Miller The Chrysler Building 405 Lexington Avenue New York, New York 10174 SIXTH:The Board of Directors shall be divided into three classes:Class A, Class B and Class C.The number of directors in each class shall be as nearly equal as possible.At the first election of directors by the incorporator, the incorporator shall elect a Class C director for a term expiring at the Corporation’s third Annual Meeting of Stockholders.The Class C director shall then appoint additional Class A, Class B and Class C directors, as necessary.The directors in Class A shall be elected for a term expiring at the first Annual Meeting of Stockholders, the directors in Class B shall be elected for a term expiring at the second Annual Meeting of Stockholders and the directors in Class C shall be elected for a term expiring at the third Annual Meeting of Stockholders.Commencing at the first Annual Meeting of Stockholders, and at each annual meeting thereafter, directors elected to succeed those directors whose terms expire shall be elected for a term of office to expire at the third succeeding annual meeting of stockholders after their election.Except as the GCL may otherwise require, in the interim between annual meetings of stockholders or special meetings of stockholders called for the election of directors and/or the removal of one or more directors and the filling of any vacancy in that connection, newly created directorships and any vacancies in the Board of Directors, including unfilled vacancies resulting from the removal of directors for cause, may be filled by the vote of a majority of the remaining directors then in office, although less than a quorum (as defined in the Corporation’s Bylaws), or by the sole remaining director. All directors shall hold office until the expiration of their respective terms of office and until their successors shall have been elected and qualified.A director elected to fill a vacancy resulting from the death, resignation or removal of a director shall serve for the remainder of the full term of the director whose death, resignation or removal shall have created such vacancy and until his successor shall have been elected and qualified. 3 SEVENTH:The following provisions are inserted for the management of the business and for the conduct of the affairs of the Corporation, and for further definition, limitation and regulation of the powers of the Corporation and of its directors and stockholders: A.Election of directors need not be by ballot unless the by-laws of the Corporation so provide. B.The Board of Directors shall have the power, without the assent or vote of the stockholders, to make, alter, amend, change, add to or repeal the by-laws of the Corporation as provided in the by-laws of the Corporation. C.The directors in their discretion may submit any contract or act for approval or ratification at any annual meeting of the stockholders or at any meeting of the stockholders called for the purpose of considering any such act or contract, and any contract or act that shall be approved or be ratified by the vote of the holders of a majority of the stock of the Corporation which is represented in person or by proxy at such meeting and entitled to vote thereat (provided that a lawful quorum of stockholders be there represented in person or by proxy) shall be as valid and binding upon the Corporation and upon all the stockholders as though it had been approved or ratified by every stockholder of the Corporation, whether or not the contract or act would otherwise be open to legal attack because of directors’ interests, or for any other reason. D.In addition to the powers and authorities hereinbefore or by statute expressly conferred upon them, the directors are hereby empowered to exercise all such powers and do all such acts and things as may be exercised or done by the Corporation; subject, nevertheless, to the provisions of the statutes of Delaware, of this Certificate of Incorporation, and to any by-laws from time to time made by the stockholders; provided, however, that no by-law so made shall invalidate any prior act of the directors which would have been valid if such by-law had not been made. 4 EIGHTH: A.A director of the Corporation shall not be personally liable to the Corporation or its stockholders for monetary damages for breach of fiduciary duty as a director, except for liability (i) for any breach of the director’s duty of loyalty to the Corporation or its stockholders, (ii) for acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law, (iii) under Section 174 of the GCL, or (iv) for any transaction from which the director derived an improper personal benefit.If the GCL is amended to authorize corporate action further eliminating or limiting the personal liability of directors, then the liability of a director of the Corporation shall be eliminated or limited to the fullest extent permitted by the GCL, as so amended.Any repeal or modification of this paragraph A by the stockholders of the Corporation shall not adversely affect any right or protection of a director of the Corporation with respect to events occurring prior to the time of such repeal or modification. B.The Corporation, to the full extent permitted by Section 145 of the GCL, as amended from time to time, shall indemnify all persons whom it may indemnify pursuant thereto.Expenses (including attorneys’ fees) incurred by an officer or director in defending any civil, criminal, administrative, or investigative action, suit or proceeding for which such officer or director may be entitled to indemnification hereunder shall be paid by the Corporation in advance of the final disposition of such action, suit or proceeding upon receipt of an undertaking by or on behalf of such director or officer to repay such amount if it shall ultimately be determined that he is not entitled to be indemnified by the Corporation as authorized hereby. NINTH:Whenever a compromise or arrangement is proposed between this Corporation and its creditors or any class of them and/or between this Corporation and its stockholders or any class of them, any court of equitable jurisdiction within the State of Delaware may, on the application in a summary way of this Corporation or of any creditor or stockholder thereof or on the application of any receiver or receivers appointed for this Corporation under Section 291 of Title 8 of the Delaware Code or on the application of trustees in dissolution or of any receiver or receivers appointed for this Corporation under Section 279 of Title 8 of the Delaware Code order a meeting of the creditors or class of creditors, and/or of the stockholders or class of stockholders of this Corporation, as the case may be, to be summoned in such manner as the said court directs. If a majority in number representing three fourths in value of the creditors or class of creditors, and/or of the stockholders or class of stockholders of this Corporation, as the case may be, agree to any compromise or arrangement and to any reorganization of this Corporation as a consequence of such compromise or arrangement, the said compromise or arrangement and the said reorganization shall, if sanctioned by the court to which the said application has been made, be binding on all the creditors or class of creditors, and/or on all the stockholders or class of stockholders, of this Corporation, as the case may be, and also on this Corporation. 5 IN WITNESS WHEREOF, I have signed this Certificate of Incorporation this 19th day of April, 2013. /s/ Jeffrey M. Gallant Jeffrey M. Gallant, Sole Incorporator 6
